Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Restriction Requirement Response filed on 07/28/2022; and IDS filed on 10/20/2020.
Claims 13, 15 are drawn to non-elected species.
Claims 1-13, 15-16, 20-22, 24 are pending in the instant application.
Claims 13, 15, 20-22, 24 are withdrawn from further consideration.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-13, 15-16) and specie elections of “calcium”, “drug”, and “magnetic resonance imaging agent for manganese enhanced-MRI” in the reply filed on 07/28/2022 is acknowledged.
	Note, it appears Applicant elected two species for “further comprising”, such as calcium and drug. For compact prosecution purposes, the Examiner will elect the first specie “calcium”.
	Note, claims 13 and 15 are drawn to non-elected species.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 7-12, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over MORCH et al (Mn-alginate gels as a novel system for controlled release of Mn2+ in manganese enhanced MRI. Contrast Media Mol. Imaging 2012, 7 265–275).
Applicant’s claims are directed to hydrogel comprising of: polysaccharide, such as alginate and an ionic crosslinker, such as manganese.
MORCH teaches an alginate gel ionically crosslinked with manganese as a system for controlled release of manganese ions (Mn2+) in application with manganese-enhanced MRI (see Abstract and Introduction on pg. 265), wherein crosslinking ions further include divalent ions, such as calcium (Ca2+) and barium (Ba2+) (see Abstract; pg. 265, 2nd col; pg. 269, Table 1 and 2) since manganese by itself does not form stable hydrogels (see pg. 266, 1st col). Additional disclosures include: achieving optimal MRI resolution without resorting to high, potentially cytotoxic dose of Mn2+ (see abstract); polymer concentration of 1.8% (see pg. 269, Table 1); adjusting the amounts of manganese, calcium and barium ions to form stable hydrogels (see pg. 269, Table 2), wherein Mn2+ alone is not sufficient to form a stable alginate hydrogel (see pg. 273, under 4.2); binding of divalent ions result in increase of viscosity (see pg. 270, 1st col and Fig. 3; and pg. 272).
The references do not specifically teach adding the ingredients in the amounts as claimed by Applicant.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, such as forming a stable crosslinked hydrogel and avoiding potential high cytotoxic doses of manganese ions.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention. Note, the adjusting/optimization of the divalent ions crosslinking would correlate in the changing of the viscosity.
Note, the limitation of hydrogel is a magnetic resonance imaging agent for manganese enhanced-MRI appears to be an intended use.

Claim(s) 1-2, 5, 7-12, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over ROMERO et al (US 2019/0330384).
Applicant’s claims are directed to hydrogel comprising of: polysaccharide, such as gellan gum; and an ionic crosslinker, such as manganese.
	ROMERO teaches a hydrogel comprises of gellan gum with ionic crosslinking (see abstract), wherein the one or more ionic crosslinkers are divalent ions, such as Ca2+, and Mn2+ (see [0130]). Additional disclosures include: polymer concentration is 1.25% (see [0128]; viscosity suitable for injection through a range of needle gauges (see [0035]); methacrylated gellan gum (see [0010]). 
The references do not specifically teach the viscosity or adding the ingredients in the amounts as claimed by Applicant.  The viscosity and amount of a specific ingredient in a gel composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, such as forming a stable crosslinked hydrogel and ease of injection thru a needle.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention. 
Note, the limitation of hydrogel is a magnetic resonance imaging agent for manganese enhanced-MRI appears to be an intended use.

Claim(s) 1-12, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over CERQUEIRA et al (Gellan Gum-Hyaluronic Acid Spongy-like Hydrogels and Cells from Adipose Tissue Synergize Promoting Neoskin Vascularization. ACS Appl. Mater. Interfaces 2014, 6, 19668−19679) in view of ROMERO et al (US 2019/0330384).
Applicant’s claims are directed to a hydrogel composition comprising of:  polysaccharides, such as a mixture of hyaluronan and methacrylated gellan gum; and a ionic crosslinking agents, such as manganese and calcium ions. 
CERQUEIRA teaches a hydrogel composition comprised of a mixture of gellan gum and hyaluronic acid (see title), wherein the addition of divalent cations is added to form hydrogels by ionic cross-linking (see pg. 19669, under Materials and Methods).
CEQUEIRA does not teach which specific divalent cations were used for ionic crosslinking; or the gellan gum is methacrylated.
ROMERO teaches the prior art had known of making hydrogel (see abstract), with one or more divalent ionic crosslinkers, such as Ca2+, and Mn2+ (see [0130]). Additional disclosures include: viscosity suitable for injection through a range of needle gauges (see [0035]); methacrylated gellan gum (see [0010]), which is very versatile and has higher aqueous solubility than the parent gellan gum. 
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate using divalent ionic crosslinkers, such as Ca2+, and Mn2+ (see [0130]) to form ionic crosslinked hydrogel. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because these are commonly known divalent ions used to form ionic crosslinked polysaccharide hydrogels.
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate methacrylated gellan gum. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because methacrylated gellan gum has been used to form ionic crosslinked hydrogel in the prior art.
The references do not specifically teach the viscosity or adding the ingredients in the amounts as claimed by Applicant.  The viscosity and amount of a specific ingredient in a gel composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, such as forming a stable crosslinked hydrogel and ease of applying and attachment to the area of interest.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention. 
Note, the limitation of hydrogel is a magnetic resonance imaging agent for manganese enhanced-MRI appears to be an intended use.





Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618